Title: To Thomas Jefferson from Joseph Carrington Cabell, 18 February 1825
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond.
18th Feb. 1825.
You have no doubt already been informed of the arrival of the three additional Professors at this place. I have had a short interview, and am much pleased with them. Mr Gilmer’s selection thus far gives me great satisfaction.Mr Johnson, Mr Loyall and myself, in conformity to your instructions, have fixed on a day for a meeting of the Board, and for that purpose have selected the fourth of March, which I hope will be agreeable to yourself and the other gentlemen. I shall call on General Cocke on my way home, which will render it unnecessary for you to write to him.The Professors will leave this for Charlottesville in the wednesday’s stage.I am, dear Sir, faithfully yoursJoseph C. Cabell.